Case: 21-11237     Document: 00516421364          Page: 1    Date Filed: 08/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                       August 5, 2022
                                   No. 21-11237
                                                                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   LaTodd Detray Alexander,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:19-CR-78-1


   Before Smith, Clement, and Haynes, Circuit Judges.
   Per Curiam:*
          LaTodd Detray Alexander pleaded guilty to one count of producing
   child pornography. As part of his plea agreement, he waived the right to
   appeal his sentence so long as it did not constitute a punishment in excess of
   the statutory maximum.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11237         Document: 00516421364              Page: 2       Date Filed: 08/05/2022




                                          No. 21-11237


           Alexander challenges a condition of his supervised release, arguing
   that it exceeds the limitations to supervised release conditions provided by
   18 U.S.C. § 3583 and thus constitutes a punishment in excess of the statutory
   maximum. We disagree and DISMISS Alexander’s appeal as waived.
                                                I.
           A federal grand jury indicted Alexander with one count of producing
   child pornography, in violation of 18 U.S.C. § 2251(a) and (e), and one count
   of receiving child pornography, in violation of 18 U.S.C. § 2252A(a)(2).
   Alexander pleaded guilty to the production count in exchange for the
   Government’s dismissal of the receipt count. He also waived the right to
   appeal his conviction and sentence. But he reserved the right to appeal his
   sentence to the extent that it exceeded the statutory maximum punishment.
           The Probation Office recommended that the district court impose
   several conditions of supervised release, one of which was 1:
           You must comply with the requirements of the Sex Offender
           Registration and Notification Act [(SORNA)] (34 U.S.C.
           § 20901, et seq.) as directed by the probation officer, the
           Bureau of Prisons, or any state sex offender registration agency
           in the location where you reside, work, are a student, or were
           convicted of a qualifying offense.




           1
             Alexander also appeals another condition of his supervised release, which requires
   him to participate in certain sex offender treatment services. The basis of his challenge to
   that condition is that it potentially subjects him to a penile plethysmograph, which he
   argues is repugnant, overly restrictive, and unconstitutional.
            Whatever the merits of his position, Alexander concedes in his brief that appeal of
   this issue is foreclosed under United States v. Ellis, 720 F.3d 220, 227 (5th Cir. 2013) (per
   curiam). The Government agrees. So, we do not address the issue further.




                                                2
Case: 21-11237       Document: 00516421364            Page: 3     Date Filed: 08/05/2022




                                       No. 21-11237


          Alexander objected and asked the district court to strike the portion
   beginning with “as directed,” on the ground that it impermissibly allows
   three separate officials to alter his sex-offender registration requirements.
   The district court overruled his objection and sentenced him to 286 months
   of imprisonment followed by a 15-year term of supervised release. The
   district court imposed the challenged SORNA condition as part of
   Alexander’s supervised release. Alexander timely appealed.
                                            II.
          We review “properly preserved objections to the imposition of
   conditions of supervised release for an abuse of discretion.” United States v.
   Salazar, 743 F.3d 445, 448 (5th Cir. 2014). We review “de novo whether an
   appeal waiver bars an appeal.” United States v. Keele, 755 F.3d 752, 754 (5th
   Cir. 2014).
                                           III.
          The question on appeal is whether the district court abused its
   discretion by requiring Alexander, as a condition of his supervised release, to
   comply with SORNA “as directed by the probation officer, the Bureau of
   Prisons, or any state sex offender registration agency in the location where
   [he] reside[s], work[s], [is] a student, or w[as] convicted of a qualifying
   offense.”
          The Government’s position is that Alexander waived his right to
   appeal the SORNA condition. It argues that the SORNA condition does not
   run afoul of the statutory limitations to supervised release conditions and
   thus does not exceed the statutory maximum punishment. 2


          2
            Alternatively, the Government argues that we need not even decide whether the
   SORNA condition violates § 3583(d)’s limitations. That is so, the Government explains,
   because we have interpreted “statutory maximum sentence” to refer only to the duration




                                             3
Case: 21-11237        Document: 00516421364             Page: 4      Date Filed: 08/05/2022




                                         No. 21-11237


           Alexander argues—as he must to avoid waiver—that the SORNA
   condition exceeds the statutory maximum punishment because it requires
   more of him than § 3583(d) requires. Whereas § 3583(d) requires the district
   court to order only that Alexander comply with SORNA, here the district
   court required him to comply with SORNA “as directed by” three separate
   authorities. And that addition, he submits, impermissibly “allows three
   separate authorities to compel [his] sex offender registration,” thereby
   causing a greater deprivation of liberty than necessary to fulfill the purposes
   of 18 U.S.C. § 3553(a).
           We agree with the Government. “An appeal waiver bars an appeal if
   the waiver (1) was knowing and voluntary and (2) applies to the
   circumstances at hand, based on the plain language of the agreement.”
   United States v. Higgins, 739 F.3d 733, 736 (5th Cir. 2014). It is undisputed
   that Alexander’s appeal waiver was knowing and voluntary. Thus, Alexander
   is bound by the plea agreement provided that the appeal waiver applies to the
   challenged SORNA condition. Higgins, 739 F.3d at 737.
           It does.     Conditions of supervised release are part of criminal
   sentences. Id. at 738. And the SORNA condition plainly does not exceed the
   statutory maximum punishment.




   of the challenged sentence. See United States v. Yiping Qu, 618 F. App’x 777, 779–80 (5th
   Cir. 2015) (per curiam) (unpublished). Thus, conditions of supervised release that do not
   impose a term of supervision that is longer in duration than what the applicable statute
   allows are not punishments in excess of the statutory maximum. See id. For the reasons
   set forth, infra, we need not address this issue.




                                              4
Case: 21-11237         Document: 00516421364               Page: 5       Date Filed: 08/05/2022




                                           No. 21-11237


           Section 3583(d) gives the sentencing court discretion to “order, as a
   further condition of supervised release,” any condition it deems appropriate,
   so long as it:
           (1)      is reasonably related to the factors set forth in
                    [§] 3553(a)(1), (a)(2)(B), (a)(2)(C), and (a)(2)(D);
           (2)      involves no greater deprivation of liberty than is
                    reasonably necessary for the purposes set forth in [§]
                    3553(a)(2)(B), (a)(2)(C), and (a)(2)(D); and
           (3)      is consistent with any pertinent policy statements issued
                    by the Sentencing Commission pursuant to 28 U.S.C.
                    [§] 994(a)[.]
   The SORNA condition satisfies all three requirements.
                                                A.
           For starters, the SORNA condition “adequate[ly] deter[s] [] criminal
   conduct” and “protect[s] the public from further crimes of the defendant”
   by helping to ensure that those who must comply with SORNA do so
   wherever they are so required. 3 18 U.S.C. § 3553(a)(2)(B), (C); United States
   v. Whaley, 577 F.3d 254, 259 (5th Cir. 2009) (“SORNA’s purpose is to
   protect the public from sex offenders and offenders against children by
   establish[ing] a comprehensive national system for the registration of those
   offenders,” and its focus is “on the problem of sex offenders escaping their
   registration requirements through interstate travel.” (cleaned up)). In other
   words, it requires Alexander to comply with the applicable law wherever he
   goes. Id.




           3
             Alexander does not address § 3553(a)(1) or (a)(2)(D), so any arguments as to
   those factors are waived. See, e.g., United States v. Scroggins, 599 F.3d 433, 446–47 (5th Cir.
   2010).




                                                 5
Case: 21-11237      Document: 00516421364           Page: 6    Date Filed: 08/05/2022




                                     No. 21-11237


          The SORNA condition clearly bears a reasonable relation to the
   factors laid out in § 3553(a)(2)(B) and (C). See 18 U.S.C. § 3583(d)(1).
   Alexander does not advance any legitimate argument to the contrary.
                                          B.
          The SORNA condition is not more restrictive than necessary. 18
   U.S.C. § 3583(d)(2). The feature of the SORNA condition that Alexander
   challenges is the “as directed” clause. But the “as directed” clause does not
   itself impose any deprivation of liberty at all because it does not alter
   Alexander’s substantive registration obligations. It simply sets out who may
   issue him instructions related to his compliance with SORNA.
          Alexander does not cite to any authority—controlling or otherwise—
   supporting his position. The one case that he relies on is inapposite. See
   United States v. Compian, 732 F. App’x 270 (5th Cir. 2018) (per curiam).
          In Compian, the defendant challenged a condition of his supervised
   release that required him to register as a sex offender in Texas. Id. at 272.
   Observing that “registration [] is a greater deprivation of liberty than
   reasonably necessary . . . if the law does not otherwise require registration,”
   we remanded to the district court to amend the condition to provide that
   registration would be required only “to the extent required by state law.” Id.
   at 274 (emphasis added).
          That is not our case. The problem with the condition in Compian was
   that it imposed a substantive registration obligation on the defendant that was
   not necessarily required of him under Texas law. That problem is obviously
   not present here. Again, the “as directed” clause does not impose any
   substantive registration obligations; it just delegates to the listed authorities
   the ministerial task of telling Alexander how and where to register properly.




                                          6
Case: 21-11237     Document: 00516421364            Page: 7    Date Filed: 08/05/2022




                                     No. 21-11237


          Persuasive authority from at least two of our sister circuits counsels in
   favor of adopting the Government’s position. In Dailey, the Ninth Circuit
   rejected a similar challenge to this same supervised release condition. See
   Dailey, 941 F.3d at 1194–95. And the Second Circuit recently rejected a
   challenge to a similar condition. United States v. Thomas, 827 F. App’x 72,
   76 (2d Cir. 2020) (per curiam) (unpublished).
          We conclude that the SORNA condition does not impose a greater
   deprivation of liberty than necessary. See 18 U.S.C. § 3583(d)(2).
                                         C.
         Finally, there are no inconsistencies between the SORNA condition
   and the Sentencing Commission’s policy statements.             See 18 U.S.C.
   § 3583(d)(3). Alexander’s perfunctory argument to the contrary—that there
   is “no indication that the [Sentencing] Commission would countenance a
   registration obligation beyond SORNA”—suffers the same flaw as his other
   arguments. Namely, it relies on the incorrect notion that the challenged
   condition imposes “registration obligation[s] beyond SORNA.”               The
   condition does no such thing.
                                        IV.
          In sum, the SORNA condition does not constitute a punishment in
   excess of the statutory maximum because it does not violate the statutory
   limitations on supervised release conditions set forth in § 3583(d). Higgins,
   739 F.3d at 739. The waiver applies and bars this appeal.
         DISMISSED.




                                          7